UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2036


PHILLIP MICHAEL PRIDGEN, SR.,

                    Plaintiff - Appellant,

             v.

JURGEN LEIJEKKEN, CEO Hireright; JANET MILLER, Manager, Hireright;
WILL WAINRIGHT, Escalation Specialist,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-01323-CCB)


Submitted: November 29, 2018                                 Decided: December 3, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Phillip Michael Pridgen, Sr., Appellant Pro Se. Meredith Lynn Schramm-Strosser,
LITTLER MENDELSON PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Michael Pridgen, Sr., appeals the district court’s order dismissing without

prejudice his civil action for lack of personal jurisdiction. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because it is possible that Pridgen

could cure the defects in his complaint through amendment, the district court’s order he

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-25, 628-30 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Pridgen to file an amended complaint. We

deny Pridgen’s motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2